Citation Nr: 1544024	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-26 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to warrant reopening a claim for service connection for a sleep disorder.

2.   Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea (OSA). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to March 1986 and from July 1987 to September 2007.

The Veteran's claim for service connection for a sleep disorder is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the VA Regional Office (RO) in Jackson, Mississippi, in February 2011.

In February 2015, the Veteran filed a VA Form 9, substantive appeal, perfecting his appeal regarding the following issues:  (1) Entitlement to service connection for a gastrointestinal disorder (constipation), to include as secondary to service-connected PTSD; (2) Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD; (3) Entitlement to service connection for welts on the neck, back, arms, legs, and chest; (4) Entitlement to compensation under 38 U.S.C. § 1151 for residuals of hernia repair; (5) Entitlement to a disability rating in excess of 10 percent for service-connected right knee chondromalacia with degenerative arthritis; (6) Entitlement to a disability rating in excess of 10 percent for service-connected left knee chondromalacia with degenerative arthritis; (7) Entitlement to an effective date earlier than March 12, 2013 for the award of a 10 percent rating for service-connected right knee chondromalacia with degenerative arthritis; (8) Entitlement to an effective date earlier than March 12, 2013 for the award of a 10 percent rating for service-connected left knee chondromalacia with degenerative arthritis; (9) Entitlement to a disability rating in excess of 50 percent for service-connected PTSD; and (10) Entitlement to an initial, compensable disability rating for service-connected gastroesophageal reflux disease.  At present, these issues have not been certified to the Board for appellate disposition.  See 8 C.F.R. § 19.35 (2015).  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

In a January 2015 rating decision, the RO awarded an increased 10 percent rating for the Veteran's service-connected tension headaches, effective from August 13, 2014.  In April 2015, the Veteran submitted a timely notice of disagreement (NOD) with both the 10 percent disability rating and the effective date of August 13, 2014, that was assigned for the increased disability rating.  The RO has acknowledged receipt of the Veteran's NOD and is taking appropriate action in response.  See RO Letter to the Veteran, dated September 30, 2015.  Thus, remand of these claims for the issuance of a statement of the case (SOC) is not required at this time.   See Manlincon v. West, 12 Vet. App. 238 (1999).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  In April 2009, the RO denied the Veteran's claim of entitlement to service connection for a sleep disorder.  The RO notified the Veteran of its decision and of his appellate rights by letter dated April 9, 2009.  The Veteran did not appeal.

2.  New evidence received since the April 2009 rating decision raises a reasonable possibility of substantiating the Veteran's claim of service connection for a sleep disorder.

3.  The Veteran's OSA had its onset during active service.


CONCLUSIONS OF LAW

1. The April 2009 RO rating decision denying service connection for a sleep disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. Since the April 2009 rating decision, new and material evidence has been received to reopen the claim of service connection for a sleep disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for entitlement to service connection for obstructive sleep apnea are satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Entitlement to service connection may be established with evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In February 2011, the RO reopened the Veteran's service-connection claim for a sleep disorder because the evidence submitted was new and material.  The Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In April 2009, the RO denied the Veteran's initial claim of entitlement to service connection for a sleep disorder because there was no diagnosis of or treatment for a current disability.  The RO noted that trouble sleeping was a symptom or manifestation and was not in and of itself a disability.  The Veteran was notified of the decision and of his appellate rights in an April 9, 2009 letter.  He did not appeal the rating decision, and new and material evidence was not received within one year of the rating decision.  See 38 U.S.C.A. §§ 501, 7105; 38 C.F.R. §§ 3.156(b), 20.200.  Therefore, the April 2009 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New evidence has been received since the April 2009 rating decision that is material to the Veteran's service connection claim.  In May 2010, the Veteran stated that he had received a portable sleep machine from VAMC Nashville to monitor his breathing while he was asleep and that a sleep study revealed that he had OSA.  Private medical records dated in January 2010 (which were received by VA in May 2010) show that the Veteran was diagnosed as having OSA after he underwent a sleep study, and lay evidence from October 2012 suggests that the Veteran had problems with snoring during active duty.  See July 2012 & December 2013 VA Examination Reports; October 2012 Statements (family and friends).  The new evidence raises a reasonable possibility of substantiating the claim in that it shows a diagnosis of OSA and suggests that this disability manifested in or shortly after service and that the Veteran has required ongoing treatment to manage his disability.  Thus, the Board finds that new and material evidence has been submitted to reopen the claim of service connection for a sleep disorder.  See 38 C.F.R. § 3.156(a).

Service Connection

The evidence of record indicates that the Veteran experienced symptoms of OSA during service, sought treatment for OSA shortly after service, and was diagnosed as having OSA within two years of separation.  

Specifically, the Veteran's service treatment records (STRs) indicate that he had difficulty getting and staying asleep, although he was not diagnosed as having OSA during service.  In March 1996, he reported difficulty getting to sleep in connection with complaints of chills, fever, and general malaise.  Similarly, in January 1997 he noted difficulty getting to sleep due to back pain.  See November 1998 Report of Medical History (noting frequent trouble sleeping).  The Veteran also reported trouble getting to sleep during his separation examination.  July 2007 Reports of Medical Examination and History.

The Veteran reported ongoing trouble sleeping after separation and was diagnosed as having insomnia.  August 2008 VAMRs.  From July through September 2008, he reported loud snoring, fatigue during the day, and dissatisfaction with his current sleep pattern.  In September 2008, the Veteran stated that he had difficulty sleeping, but had never been told that he stopped breathing in his sleep.  He reported feeling fatigued during the day, sleeping four hours a night, and waking throughout the night due, in part, to nightmares.  The Veteran was referred to sleep clinic for insomnia.

In May 2009, the Veteran was prescribed Ambien to help him get to sleep and was again recommended for a sleep study.  In January 2010, a private sleep study found that the Veteran had "an abnormal polysomnogram due to obstructive sleep apnea."  In October of the same year (2010), the Veteran presented with significant sleep disturbance due to nightmares and intrusive memories and recollections of combat, but reported that his use of a CPAP machine improved his sleep.

In July 2012, a VA examiner noted that the Veteran was diagnosed as having OSA in January 2010 and required continuous medications and a continuous positive airways pressure (CPAP) machine to treat his disability.  The examiner observed that the Veteran first experienced sleep problems in 2004 when he reported difficulty sleeping due to noise.  The examiner also observed that the Veteran reported difficulty sleeping in September 2008, but that this difficulty was associated with possible insomnia and PTSD and that he reported never having been "told that he stops breathing."  The examiner noted reports of snoring in 2009 and of a possible 2009 sleep study that was scheduled after the Veteran complained of poor sleep patterns, excessive snoring, and daytime drowsiness, but that was never performed.

Although the July 2012 VA examiner found that the medical evidence did not document a diagnosis of OSA in service, he opined that evidence of snoring/treatment for OSA within a year of separation would indicate that the Veteran's OSA manifested in service.  The VA examiner observed that the Veteran did not snore until one and a half years after service.

Although the medical shows that the Veteran was not diagnosed as having OSA in service, lay testimony by friends and family members suggest that the Veteran had problems with snoring and holding his breath (while sleeping) during service and has had continual problems with OSA since separation in September 2007.  Lay evidence from family members suggests that the Veteran snored loudly and stopped breathing for extended periods while he was asleep during visits home while he was on active duty.  October 2012 Statement (son) (testifying that the Veteran has snored ever since he can remember with periods of lost breath); October 2012 Statement (brother) (noting "snoring and interrupted sleep patterns" during the Veteran's visits home beginning in 2001); October 2012 Statement (mother).  The Veteran's roommate from May 2006 to September 2007 testified that he witnessed the Veteran snore and sometimes stop breathing.  Similarly, the Veteran's wife testified that he has snored loudly since at least 2002.  See also February 2010 Claim (stating that his OSA began in January 2000 with treatment beginning in January 2010); March 2011 NOD (alleging sleep trouble in service).

Further, the Veteran's testimony suggests that he was not diagnosed as having OSA until January 2010 due to complications related to malfunctioning medical equipment and scheduling difficulties at VA.  In May and September 2010, the Veteran reported that he had experienced sleep problems throughout his military career and that VA initially provided him with a portable sleep machine that did not function correctly.  Similarly, in October 2012 the Veteran reported that he had experienced OSA prior to separation from service and that he was waitlisted for a sleep study at VAMC Atlanta, but did not undergo the study because his information was transferred to a different VA medical facility, which resulted in undue delay.  See also September 2012 Substantive Appeal (VA Form 9) (reporting that the Veteran was schedule for a sleep study after his retirement physical in July 2007 but the study was not performed); May 2009 VAMRs (reporting that the Veteran took Ambien during service to manage his sleep problems).

With resolution of the doubt in the Veteran's favor, the Board finds that his OSA relates to service.  The October 2012 statements by friends and family constitute competent evidence that establishes that the Veteran had a snoring problem and held his breath while he slept during service.  Similarly, the Veteran is competent to report that he had problems sleeping in service, sought medical treatment for OSA shortly after separation, and has required ongoing treatment for OSA since he left service.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (providing that a lay person is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the lay evidence-in combination with the July 2012 VA examiner's opinion that treatment for OSA symptoms within a year of separation from service would indicate OSA in service-establishes that the Veteran's OSA first manifested in service and has required near-continuous treatment.

Although the Veteran's STRs do not show a diagnosis for OSA in service, they do not attribute the Veteran's in-service sleep disturbance to a specific disability (i.e., PTSD or insomnia) to the exclusion of OSA.  In other words, the fact that the Veteran's STRs indicate that his in-service sleep disturbance resulted from his mental health symptoms does not suggest that his sleep problems did not also result from OSA.  The evidence is in equipoise.  The benefit-of-the-doubt rule applies and service connection for a sleep disorder, diagnosed as OSA, is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for obstructive sleep apnea is granted. 



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


